Appeal from a judgment of the Supreme Court (Ceresia, Jr., J), entered April 9, 2007 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request for parole release.
Petitioner commenced this CPLR article 78 proceeding challenging a November 2005 determination of respondent denying his request for parole release and ordering him held for an additional 24 months. The Attorney General has advised that petitioner reappeared before respondent in November 2007 and his request for parole release was again denied. Consequently, this appeal must be dismissed as moot (see Matter of Lebron v Travis, 47 AD3d 1142, 1142 [2008]; Matter of Montalvo v Dennison, 45 AD3d 1162, 1163 [2007]). Contrary to petitioner’s contention, the exception to the mootness doctrine is inapplicable herein.
Mercure, J.P., Peters, Spain, Kane and Malone Jr., JJ., concur. Ordered that the appeal is dismissed, as moot, without costs. [See 16 Misc 3d 1101(A), 2007 NY Slip Op 51222(U).]